          Case 4:18-cv-04662-YGR Document 48 Filed 05/28/19 Page 1 of 4



1    Mark A. Kleiman (SBN 115919)
     Law Office of Mark Allen Kleiman
2
     2907 Stanford Ave. Venice, CA 90292
3    Telephone: (310) 306-8094
     Facsimile: (310) 306-8491
4    Email: mkleiman@quitam.org
5    Ben Gharagozli (SBN 272302)
     Law Offices of Ben Gharagozli
6
     2907 Stanford Avenue
7    Marina del Rey, California 90292
     Telephone: (661) 607-4665
8    Facsimile: (855) 628-5517
     Email: ben.gharagozli@gmail.com
9

10
     Attorney for Plaintiff, RABAB ABDULHADI
11

12
                                 UNITED STATES DISTRICT COURT
13
                                NORTHERN DISTRICT OF CALIFORNIA
14

15    RABAB ABDULHADI,                          )         Case No.: 4:18-cv-04662-YGR
                                                )
16                Plaintiff,
                                                )         OBJECTION TO DEFENDANTS’
                   v.
17                                              )         REQUEST FOR JUDICIAL NOTICE
      BOARD OF TRUSTEES of the CALIFORNIA       )         (EXHIBIT B) [ECF 45-3]
18    STATE UNIVERSITY; LESLIE WONG; SUE V. )
      ROSSER; and JENNIFER SUMMIT               )         Date: July 9, 2019
19
                                                )         Time: 2:00 p.m.
                  Defendants
20                                              )         Location: Courtroom 1 (4th Floor)
                                                )         Judge: Yvonne Gonzalez Rogers
21                                              )
22
                                                )
                                                )
23                                              )
                                                )
24                                              )
      _________________________________________
25

26

27

28

     ____________________________________________________________________________________________
        OBJECTION TO DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE (EXHIBIT B) [ECF 45-3]

     Case No. __4:18-cv-04662

                                                  1
          Case 4:18-cv-04662-YGR Document 48 Filed 05/28/19 Page 2 of 4



1       OBJECTION TO DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE OF
2                               EXHIBIT B (GUPS FACEBOOK POST)
3            Plaintiff, Dr. Rabab Abdulhadi objects to Defendants’ request for judicial notice
4    of Exhibit B (GUPS Facebook Post) on the grounds that it was never referred to her
5    Second Amended Complaint and therefore is not supported by the doctrine of
6    incorporation.
7

8      THE SECOND AMENDED COMPLAINT DOES NOT REFER TO THE GUPS
9                          FACEBOOK POST

10           Paragraph 54 of the Second Amended Complaint (hereinafter “SAC”) reads as
11   follows:
12                  54. On March 23, 2018, Summit sent an email to Dr. Abdulhadi
13           demanding that she remove a post on a privately owned Facebook page
14           wherein Dr. Abdulhadi criticized President Wong’s position on anti-
15           Palestinian views on campus. In that email, Summit threatened
16           disciplinary action against Dr. Abdulhadi if Dr. Abdulhadi did not obey
17           and remove the aforementioned Facebook post.
18

19           Defendants rely on that paragraph in the SAC to request that the Court judicially
20   notice a post on the GUPS Facebook page. (Dkt. 45-3, Dkt. 46). However, as the
21   paragraph demonstrates, neither GUPS nor the GUPS Facebook page is referenced
22   anywhere in that paragraph.
23           Summit’s March 23, 2018 email cements the point. Defendants request judicial
24   notice of that March 23rd email in their Request for Judicial Notice. (Dkt. 45-4). As that
25   March 23rd email indicates, Summit did not reference any Facebook post on the GUPS
26   Facebook page. She referred to the AMED @ SFSU page, which she incorrectly called
27   “the AMED page”.
28

     ____________________________________________________________________________________________
        OBJECTION TO DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE (EXHIBIT B) [ECF 45-3]

     Case No. __4:18-cv-04662

                                                  2
          Case 4:18-cv-04662-YGR Document 48 Filed 05/28/19 Page 3 of 4



1             Accordingly, the doctrine of incorporation (or any other legal theory that would
2    support judicial notice of the GUPS Facebook page) is applicable. As such, Defendants’
3    request to judicially notice the GUPS Facebook page should be denied.
4

5                          BASIS FOR REQUESTING JUDICIAL NOTICE
6             On a motion to dismiss a complaint, a court may take judicial notice of matters of
7    public record in accordance with Federal Rule of Evidence 201 without converting the
8    motion to dismiss to a motion for summary judgment. Lee v. City of Los Angeles, 250
9    F.3d 668, 688-689 (9th Cir. 2001) (citing Mack v. South Bay Beer Distributors, Inc., 798
10   F.2d 1279, 1282 (9th Cir. 1986). Courts may judicially notice documents outside of the
11   complaint that are capable of accurate and ready determination by resort to sources
12   whose accuracy cannot reasonably be questioned. Federal Rule of Evidence 201(d);
13   Wietschner v. Monterey Pasta Co., 294 F. Supp. 2d 1117, 1109 (N.D. Cal. 2003).
14   Courts may judicially notice matters when considering a motion to dismiss. Wietschner,
15   294 F. Supp. 2d at 1109, MGIC Indem. Corp. v. Weisman, 803 F.2d 500, 504 (9th Cir.
16   1986).
17            “Even if a document is not attached to a complaint, it may be incorporated by
18   reference into a complaint if the plaintiff refers extensively to the document or the
19   document forms the basis of the plaintiff’s claim.” United States v. Ritchie, 342 F.3d
20   903, 908 (9th Cir. 2003). In other words, “[a] court may consider a writing referenced in
21   a complaint but not explicitly incorporated there in if the complaint necessarily relies on
22   the document and its authenticity is unquestioned.” Parrino v. FHP, Inc. 146 F.3d 699,
23   706 (9th Cir. 1998), superseded by statute on other grounds in Abrego v. Dow Chem. Co.
24   443 F.3d 676 (9th Cir. 2006); Swartz v. KPMG LLP, 476 F.3d 756, 763 (9th Cir. 2007);
25   Kneivel v. ESPN, 393 F.3d 1068, 1077 (9th Cir. 2005).
26

27

28

     ____________________________________________________________________________________________
        OBJECTION TO DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE (EXHIBIT B) [ECF 45-3]

     Case No. __4:18-cv-04662

                                                   3
          Case 4:18-cv-04662-YGR Document 48 Filed 05/28/19 Page 4 of 4



1              Here, since there is no reference to the GUPS page and no possible justification for its
2    incorporation. Defendants’ motion to judicially notice the GUPS Facebook page should be
3    denied.
4

5    DATED: May 28, 2019                         LAW OFFICE OF MARK ALLEN KLEIMAN
6                                                   MARK A. KLEIMAN (SBN 115919)

7

8

9
                                                 By:    /s/ Mark A. Kleiman
                                                       MARK A. KLEIMAN
10
                                                 LAW OFFICE OF BEN GHARAGOZLI
11
                                                    BEN GHARAGOZLI (SBN 272302)
12

13                                               By: __/s/ Ben Gharagozli              ______________
                                                      BEN GHARAGOZLI
14

15                                               Attorneys for Plaintiff RABAB ABDULHADI

16

17

18

19

20

21

22

23

24

25

26

27

28

     ____________________________________________________________________________________________
        OBJECTION TO DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE (EXHIBIT B) [ECF 45-3]

     Case No. __4:18-cv-04662

                                                        4
